Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (2)(c) EATON VANCE MUNICIPAL INCOME TRUST Amendment No. 2 to By-Laws August 16, 1999 Pursuant to ARTICLE XIV of the By-laws of Eaton Vance Municipal Income Trust, (the Trust) upon vote of a majority of the Trustees of the Trust, Section 1. DEFINITIONS. of ARTICLE VII of the By-laws of the Trust is amended as follows: 1. S&P Discount Factor is amended by the addition of the following table: S&P Discount Factors for AAA Rated 30-Year General Obligation Zero-Coupon Bonds Exposure Period 45 Business Days 4.876 25 Business Days 3.889 10 Business Days 2.827 7 Business Days 2.529 3 Business Days 2.001 2. S&P Eligible Assets is amended by the deletion of (ii) is interest bearing and pays interest at least semi-annually, and the remaining sub-sections are renumbered (ii) through (vi). * * *
